             Case 1:20-cr-00330-AJN Document 14 Filed 07/08/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------X




                                               ----------
                                               ----------------------------------
UNITED STATES OF AMERICA,

Plaintiff,

v.                                                                                             20-CR-330-AJN
GHISLAINE MAXWELL,

        Defendant.

---------------------------------------------------X

                                NOTICE OF APPEARANCE
        PLEASE TAKE NOTICE that the undersigned attorney, Laura A. Menninger, who is a

member in good standing of the bar of this Court, hereby appears as counsel for Defendant

Ghislaine Maxwell in the above-captioned proceeding.

Dated: Denver, Colorado
       July 8, 2020.
                                                                               Respectfully submitted,



                                                                               /s/ Laura A. Menninger
                                                                               Laura A. Menninger (LM-1374)
                                                                               HADDON, MORGAN AND FOREMAN, P.C.
                                                                               150 East 10th Avenue
                                                                               Denver, CO 80203
                                                                               Phone: 303.831.7364
                                                                               Fax:     303.832.2628
                                                                               lmenninger@hmflaw.com

                                                                               Attorney for Ghislaine Maxwell
